DETAILED ACTION
Claims 21 – 28 have been presented for examination.  Claims 21 and 24 are currently amended.  Claims 1 – 20 are cancelled.
This office action is in response to submission of the amendments on 04/26/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Rejections Under 35 U.S.C. § 103
Applicant’s arguments have been fully considered.  However the Office does not consider them to be persuasive.

Applicant argues: “FMI for Co-Simulation teaches how to combine discrete models with continuous models to describe cyber physical systems and to carry out simulations. See FMI for Co-Simulation page 5, Summary section. The Examiner asserted that the subsystem A and subsystem B corresponds to functional FMUs and control FMUs.  However, FMI for Co-Simulation merely indicates that the subsystem B is implemented in an analogous manner as for subsystem A FMI for Co-Simulation does not teach or suggest that formatting a subsystem A as a first function FMU (e.g., only for generating simulation) and formatting a subsystem Bas a second function FMU (e.g., only for controlling the simulation).  Even though both subsystem A and B can be implemented in a similar way, FMI for Co-Simulation fails to teach or suggest formatting subsystem A to simulation FMUs that is used to generate simulation and formatting subsystem B to control FMUs that is used to control the simulation.” (emphasis added)

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. (see Office Action dated 12/24/2020, Page 10 – 11), and FMI for Co-simulation teaches converting an existing subsystem model into an FMU, where the model could be continuous or discrete (see emphasis in Applicant’s remarks).  Further, the simulation module and industrial controller system of Maturana (602) can both be represented using software (see Office Action dated 12/24/2020, Page 10 “the control logic is created in software … and the simulations are created using off-the-shelf software simulation packages … Control logic is typically programmed”), where the software simulation packages and control logic of Maturana (602) comprises the continuous and/or discrete models of FMI for Co-simulation.  Therefore the resulting FMUs from converting an existing subsystem model as taught by FMI for Co-Simulation are implicitly simulation FMUs or controller FMUs since they perform the same functions as the simulation module and industrial controller system.  Therefore Applicant’s arguments are not persuasive.

Applicant appears to argue that implementing a controller as an FMU does not amount to “control FMUs that is used to control the simulation” (see emphasis in Applicant’s remarks).  The requirements for broadest reasonable interpretation are discussed in MPEP 2111.  Examiner notes that the simulation can be controlled by providing control instructions (see the instant application Paragraph 23 “In addition to generating the simulation, a user may further wish to control the simulation using an industrial controller from controller module 310. … if the simulation was used to emulate a robotic arm, one or more controllers could be used to manage and control the movement and articulation of the arm”).  Further, FMI for Co-simulation explicitly teaches a controller FMU (see Office Action dated 12/24/2020, Page 19 “an FMU model can be of a controller”).  Therefore Applicant’s arguments are not persuasive.

Applicant argues: “Further, nowhere in FMI for Co-Simulation, or other cited references can be found as teaching that Nowhere in FMI for Co-Simulation can be found as teaching "the control functional mock-up units are configured to receive instructions from a user and execute one or more functions to control the one or more simulations," as recited in amended independent claim 1. The interaction (receiving instruction from user) between control FMU and user is not taught or suggested in FMI for Co-Simulation.” (emphasis added)

Applicant’s arguments with respect to the newly recited features (i.e. control FMU receive instructions from a user) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pang (see Claim Rejections - 35 USC § 103).

Applicant argues: “Bastian was cited in the Office Action as teaching receive a control instruction and execute the control instruction … Bastian teaches three FMUs, one for controller, one for speed input, and one for plant. Both the speed MFU and the plant MFU are connected to the controller. However, the separate speed MFU and plant MFU are not control MFUs for controlling the simulation and including functions for receiving instructions and executing functions to control simulations”

Applicant argues that the speed MFU and plant MFU taught by Bastian are “not control MFUs for controlling the simulation and including functions for receiving instructions and executing functions to control simulations”.  Applicant’s arguments appear to have a typographical error (i.e. should be FMUs instead of MFUs).  Examiner notes that the controller FMU is analogous to the recited control FMU.  Therefore Applicant’s arguments are not persuasive.

“Additionally, Bastian teaches executing the control instruction instead of executing one or more functions to control simulations. In other words, Bastian merely teaches input a speed request and change a speed for the plant, which is different from a user using a control FMU to control simulations by input instruction to the FMU and the FMU executing functions to control the simulation” (emphasis added)

Applicant appears to argue that controlling a simulation module is not reasonably encompassed by “to control the one or more simulations”.  The requirements for broadest reasonable interpretation are discussed in MPEP 2111.  Examiner notes that the simulation can be controlled by providing control instructions (see the instant application Paragraph 23 “In addition to generating the simulation, a user may further wish to control the simulation using an industrial controller from controller module 310. … if the simulation was used to emulate a robotic arm, one or more controllers could be used to manage and control the movement and articulation of the arm”).  Bastian explicitly teaches a control FMU sending control signals to a simulation FMU (i.e. plant module) (see Figure 7 a signal from PI_Controller is provided to drive (to control the one or more simulation), and Figure 8 shows that Figure 7 can be broken up into three separate FMUs comprising a controller FMU and a plant FMU).  Examiner further notes the FMUs are implemented as continuous or discrete models as taught by FMI for Co-Simulation, and further that the controller model can be implemented as control logic (i.e. one or more functions executed) as taught by Maturana (602).  Therefore Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 24 recites a negative limitation which explicitly excludes functions of the controller FMU which are not “necessary to control the one or more simulations”.  Examiner notes that the parent claim 21 explicitly recites the controller FMU being configured to “receive instructions from a user”, however claim 24 excludes any receiving instructions from a user functionality since the values could be preprogrammed and therefore would not be “necessary” to control the one or more simulations.  This distinction is also disclosed (see the instant application Paragraph 26 “In some examples, a user may control the simulation directly from the control functional mock-up units. Thus, the control functional mock-up units include all of the necessary functions to both receive a control instruction and execute that function. In other implementations, the control functional mock-up units may contain only the portion of information necessary to control the simulation.”)
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  The 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
With regard to claim 24, it recites the term "necessary" which is a relative term which renders the claim indefinite.  The term "necessary" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  More specifically, what is “necessary” highly depends on the application, and further a specific simulation module could be controlled to varying degrees (e.g. different amounts of information could provide for greater/lesser degrees of control).  Examiner suggests reciting the specific information that needs to be included in order to overcome the rejection.  The limitation is ignored for the prior art search to broaden the claim scope in view of the 112(d) rejection.
Further, it recites “the portion of information” in “wherein the control functional mock-up units comprise only the portion of information necessary to control the one or more simulations”.  There is insufficient antecedent basis for this limitation in the claim since there is no previously recited “information” for controlling the one or more simulations (i.e. it is unclear from what “information” the “portion of” is being taken) .  Examiner notes that there is previously recited “application-level information for connecting”, however this appears to be only tangentially related to the controlling the simulation, and further could not by itself control the one or more simulations.  The limitation is ignored for the prior art search to broaden the claim scope in view of the 112(d) rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 23 – 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Maturana et al. (US 7991602) (henceforth “Maturana (602)”) in view of Maturana et al. (US 2012/0232869) (henceforth “Maturana (869)”), and further in view of MODELISAR consortium “Function Mock-up Interface for Co-Simulation” (henceforth “FMI for Co-Simulation”), and further in view of Pang et al. “Linking Interactive Modelica Simulations to HTML5 using the Functional Mockup Interface for the LearnHPB Platform” (henceforth “Pang”).  Maturana (602), Maturana (869), FMI for Co-Simulation and Pang are analogous art because they are in the same field of simulating machines used in industrial automation system, and because they solve the same problem of linking a simulated machine to an industrial controller.

With regard to claim 21 (and similarly for claim 24 in view of the 112(d) and 112(b) rejections)
one or more processors (Maturana (602): [Figure 15] n computer architecture comprising a processing unit 
    PNG
    media_image1.png
    699
    507
    media_image1.png
    Greyscale
)
a simulation module comprising a simulation format; an industrial controller system comprising a control format (Maturana (602): [Figure 5] shows a simulation component 150 (simulation module) connected to a soft controller 520 and hard controller 530 (an industrial controller system) through a common input/output 550 
    PNG
    media_image2.png
    640
    826
    media_image2.png
    Greyscale
, and [Column 11, Bottom] “For example, the agent/control software 510 can be loaded to the hard controller 530 and simulation and validation can be achieved utilizing the simulation component 540 [a simulation module] and/or the physical system 560, wherein the interface component 550 facilitates interaction between these components.”, and [Column 6, Bottom] the control logic is created in software using a controller configuration environment, and the simulations are created using off-the-shelf software simulation packages (a simulation format and a control format) “Control logic is typically programmed in industrial languages such as structured text (ST), sequential function chart (SFC), functional block diagram (FBD), instruction list (IL), and ladder diagram (LD), as well as other languages like C, C++, C#, Graphical Motion Language (GML), markup language, Java, Flow-Charts, etc … A typical control routine is created in a controller configuration environment that has various tools and interface.  Simulations commonly are generated through off-the-shelf simulation packages … Example of a simulation package that can be utilized in accordance with aspects of the subject invention include, but are not limited to, Simulink, Arena, 20-sim, Lab VIEW, VisSim, ACSL, and Easy5, which provide for modeling, simulating and/or analyzing systems.”)
an emulation simulation interface configured to establish a communication link between the simulation module and the industrial controller system (Maturana (602): [Column 10, Bottom] “The interface component 430 can utilize an associater component 440 (‘associater 440’) to create a symbolic association between the agent/control software 420 and a simulation 450. Such symbolic association can include a mapping between tags, a merger of agent/control tags with simulation tags, etc. The simulation 450 with mapped agent/control tags can be provided to the interface component 430, which can invoke the associater 440 to generate a symbolic association that facilitates communication between the soft controller 420 and the simulation 450 [establish a communication link between the simulation model and the industrial controller system]”)
a configurator that hosts application-level information for connecting, via the one or more processors, the industrial controller system with the simulation module (Maturana (602): [Column 12, Top] shows an XML markup language (information for connecting the industrial controller system with the simulation module) which associates tags with all the controllers of the system (application-level information) (e.g. “Controller_1” has a tag named “EventFail”)

    PNG
    media_image3.png
    940
    545
    media_image3.png
    Greyscale
, and [Column 13, Middle])
a tag server that coordinates, via one or more processors, input and output tags for data exchanged between the industrial controller system and the simulation module (Maturana (602): [Figure 8] shows using tags to generate a proxy in step 850 (coordinate input and outputs tags) to map control tags with simulation tags in step 840 
    PNG
    media_image4.png
    980
    619
    media_image4.png
    Greyscale
, and [Column 14, Top] “At 840, the tag map can be utilized to map the agents and control logic to the simulation [coordinate input and output tags]. For example, the agents and control logic can be merged with the simulation. At 850, the merged simulation and agents and control logic can be provided to the interface component, wherein a proxy 10 can be generated and utilized to facilitate interaction between the agents, control logic and/or simulation”, and [Column 10, Bottom] “The simulation 450 with mapped agent/control tags can be provided to the interface component 430, which can invoke the associater 440 to generate a symbolic association that facilitates communication between the soft controller 420 and the simulation 450 [for data exchange between the industrial controller system and the simulation module]”)

Maturana (602) further teaches:
formats the simulation module and industrial controller system into a common format (Maturana (602): [Column 7, Bottom] “Before, during and/or after the interface component 250 obtains the one or more intelligent agents 220, control logic 230, and/or a simulation 240, these entities can be converted, transformed, mapped, etc. into a suitable and/or common format … wherein the one or more intelligent agents 220, control logic 230, and/or simulation 240 operated together (e.g., are combined together)”)

Maturana (602) does not appear to explicitly teach: a synchronizer that, via the one or more processors, coordinates and synchronizes clock progression between the industrial controller system and the simulation module.  

However Maturana (869) teaches: 
a synchronizer that, via the one or more processors, coordinates and synchronizes clock progression between the industrial controller system and the simulation module (Maturana (869): [Figure 11] shows a controller clock 1110 linked to a simulation module clock 1114 (a clock progression between the industrial controller system and the simulation module)


    PNG
    media_image5.png
    558
    975
    media_image5.png
    Greyscale
, and [Paragraph 58] “FIG. 11 illustrates an exemplary simulation system that incorporates such synchronization functionality in accordance with one or more embodiments. … Simulation module 1116 can also include a synchronization component 1122 that maintains synchronization between the simulation clock 1114 and the controller clock 1110 [coordinates and synchronizes clock progression between the industrial controller system and the simulation module]. Synchronization component 1122 can employ any suitable technique for maintaining synchronization between the controller and the simulation. For example, synchronization component 1122 can utilize an IEEE 1588 Precision Time Protocol (PTP), wherein controller clock 1110 is designated as a master clock, and the synchronization component adjusts the simulation clock 1114 to converge with the controller clock 111”)
wherein the emulation simulation interface, via the one or more processors: (Maturana (869): [Paragraph 32] components of a simulation environment can be implemented using a processor (via the one or more processors) “As yet another example, a component can be an apparatus that provides specific functionality through electronic components without mechanical parts, the electronic components can include a processor therein to execute software or firmware that provides at least in part the functionality of the electronic components”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of integrating a controller with an industrial machine disclosed by Maturana (602) with the method of synchronizing a controller clock and a virtual industrial machine disclosed by Maturana (869).  One of ordinary skill in the art would have been motivated to make this modification in order to maintain the accuracy of the time stamps on events (Maturana (869): [Paragraph 58] “As noted above, one drawback of conventional OPC-based simulation configurations is the inability to synchronize the respective internal clocks of the simulation and the controller during validation. This can negatively impact the fidelity of the simulation, particularly since the heavy processing burden often seen on the simulation side can cause the simulation to execute more slowly than the controller, introducing undesirable delays in I/O data exchanges, unrealistic time stamps for simulated control (time critical) events, etc.”).

Maturana (602) in view of Maturana (869) does not appear to explicitly disclose: formats the simulation module into simulation functional mock-up units comprising one or more functions to generate one or more simulations, wherein the simulation functional mock-up units are distinguished from the simulation format; formats the industrial controller system into control functional mock-up units, wherein the control functional mock-up units are configured to receive instructions from a user and execute one or more functions to control the one or more simulations, wherein the control functional mock-up units are distinguished from the control format; and combines the simulation functional mock-up units and the control functional mock-up units.

However FMI for Co-Simulation teaches: 
formats the simulation module into simulation functional mock-up units comprising one or more functions to generate one or more simulations, wherein the simulation functional mock-up units are distinguished from the simulation format; formats the industrial controller system into control functional mock-up units, wherein the control functional mock-up units are configured to execute one or more functions to control the one or more simulations, wherein the control functional mock-up units are distinguished from the control format; and (FMI for Co-Simulation [Page 5, Middle] subsystems that are continuous in time (the simulation module) and discrete controllers (the industrial controller system) can each by subsystems “FMI for Co-Simulation is an interface standard for the solution of time dependent coupled systems consisting of subsystems that are continuous in time (model components that are described by instationary differential equations) or time-discrete (model components that are described by difference equations like, e.g., discrete controllers).”, and [Page 9 and Figure 3] subsystems are converted to FMUs (formats the subsystem into functional mock-up units which are distinguished from the original format), where the converting could be repeated for any desired sub-system (formats the simulation module and industrial controller system into), and where the FMUs comprise representative equations plus the solver to execute them (comprising one or more functions to generate/control one or more simulations) “Code Generation: The subsystem model is converted into code, i.e., the equations as well as the solver are compiled into a shared library for one or more targets” 
    PNG
    media_image6.png
    367
    697
    media_image6.png
    Greyscale
, and [Page 38] the FMUs comprises a model defined by C-sources and C-headers which are compiled, where it C-sources and C-headers would define various C functions to implement the model functionality (configured to execute one or more functions to control), and [Page 37, Top] an FMU model can be of a controller “’fmu://resources/model/controller.mdl’ refers to a model within the FMU archive.”, and [Figure 6 and 7] an FMU implementation is utilized for “Sub-system B” in an analogous manner as for “Sub-system A” 
    PNG
    media_image7.png
    401
    699
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    367
    713
    media_image8.png
    Greyscale
)
combines the simulation functional mock-up units and the control functional mock-up units (FMI for Co-Simulation: [Page 10, Top] subsystem models are joined using a graph structure “In general, co-simulation platforms require some form of composition of slave simulation models in order to join subsystem models to a complete simulation system. This composition may be performed in different manners, and typically results in some form of a component-connection graph structure (Figure 4).”, and [Figure 14] FMU slaves are simulated together with an FMU master 
    PNG
    media_image9.png
    277
    540
    media_image9.png
    Greyscale
, and [Page 20, Bottom] values from one FMU are passed to another FMU based on a desired signal flow 
    PNG
    media_image10.png
    55
    679
    media_image10.png
    Greyscale
, and [Figure 16] FMU slaves can be interconnected in two-way communication 
    PNG
    media_image11.png
    163
    328
    media_image11.png
    Greyscale
)

FMI for Co-simulation further teaches:
receive user instructions from a user to control the simulation (FMI for Co-Simulation Page 57 “user interface The part of the simulation program that gives the user control over the simulation and allows watching results”)

It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of integrating a controller with an industrial machine disclosed by Maturana (602) in view of Maturana (869) with the method of using the FMI standard to wrap sub-system simulations (including those of a controller) if FMU slaves and then simulating them together disclosed by FMI for Co-Simulation.  One of ordinary skill in the art would have been motivated to make this modification in order to couple a simulated machine and its controllers in a co-simulation environment which is a modular and time-dependent problem (FMI for Co-Simulation: [Page 5, Top] “This document specifies a standardized Functional Mock-up Interface (FMI) for the coupling of two or more simulation models in a co-simulation environment (FMI for Co-Simulation). Co-simulation is a rather general approach to the simulation of coupled technical systems and coupled physical phenomena in engineering with focus on instationary (time-dependent) problems. … Co-simulation exploits the modular structure of coupled problems in all stages of the simulation process beginning with the separate model setup and preprocessing for the individual subsystems in different simulation tools.”)

wherein the control functional mock-up units are configured to receive instructions from a user.

	However Pang teaches:
wherein the control functional mock-up units are configured to receive instructions from a user (Pang Page 2825, Left a controller is implemented using a model, and control set points are received though a web interface “Local loop control is implemented using proportional and proportional integral controllers, while the supervisory control is implemented using a finite state machine … The chilled water and hot water supply temperature set points are taken from the user's input through the web interface”, and Page 2825, Right the models can be implemented as an FMU, and the user provided control set points as an input variable during run time “In our application, before creating an FMU, … These connectors must be linked to input and output variables that will be interfaced and displayed through the web interface.  Inputs are time-variant and sent to the model during simulation run time, e.g. the control set points”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the method of integrating a controller with an industrial machine by using the FMI standard to wrap sub-system simulations for co-simulation as disclosed by disclosed by Maturana (602) in view of Maturana (869), and further in view of FMI for Co-simulation with the method of accepting user inputs to an (Pang Page 2825, Right there is a need to interface with the model, where the interfacing comprising inputs “The runtime libraries contain the set of C-functions needed to interface with the model. These functions are used in a co-simulation scenario to set the inputs of the FMU, get its outputs and advance time”)

With regard to claim 23, Maturana (602) in view of Maturana (869), and further in view of FMI for Co-Simulation, and further in view of Pang teaches all the elements of the parent claim, and further teaches: to create an input and output interface between the industrial controller system and the simulation module by connecting controller tags associated with the industrial controller system to the simulation module Maturana (602): [Figure 21] shows control tags are associated with simulation tags in the ”Associations” box (connecting controller tags associated with the industrial controller system to the simulation module) 
    PNG
    media_image12.png
    742
    815
    media_image12.png
    Greyscale
, and [Column 19, Lines 10 – 12] “FIG. 21 illustrates the GUI 1700 with agent/control logic tags 10 and simulation tags loaded, a tag mapping scheme selected, and resultant associations. FIG. 22 illustrates a GUI 2200 which depicts an association between the agent/control logic tags and the simulation tags [connect controller tags associated with the industrial controller system to the simulation module]”

With regard to claim 25, Maturana (602) in view of Maturana (869), and further in view of FMI for Co-Simulation, and further in view of Pang teaches all the elements of the parent claim, and further teaches: transfer control signals between the industrial controller system and the simulation module (Maturana (869): [Paragraph 3] “The controller then outputs appropriate digital and/or analog control signaling to the field devices [transfer control instructions between the industrial controller system and the simulation module] in accordance with the decisions made by the control program. These outputs can include device actuation signals, temperature or position control signals, operational commands to a machining or material handling robot, and the like.”).

With regard to claim 26, Maturana (602) in view of Maturana (869), and further in view of FMI for Co-Simulation, and further in view of Pang teaches all the elements of the parent claim, and further teaches: link ports associated with the industrial controller system to the simulation module by processing a mapping of ports associated with the industrial controller system to the simulation module (Maturana (602): [Figure 21] shows the control tag “PortArraytemperature:slx:w” associated with the simulation tag “PortArraytemperature:variable”, where the tags are associated with port in the PortArray (link ports associated with the industrial controller system to the simulation module) in the “Associations” box 
    PNG
    media_image13.png
    757
    809
    media_image13.png
    Greyscale
, and [Figure 18] the mapping are obtained by loading an XML file (by processing a mapping of ports) 
    PNG
    media_image14.png
    357
    482
    media_image14.png
    Greyscale
, and [Column 19, Top] the tags are for the control logic and the simulation (associated with the industrial controller system to the simulation module) “FIG.18 illustrates an exemplary GUI 1800 that can be utilized to load an XML based file with agent and control logic tags. … FIG. 21 illustrates the GUI 1700 with agent/control logic tags 10 and simulation tags loaded, a tag mapping scheme selected, and resultant associations”, and [Column 14, Bottom] the XML with the mapping can be generated “intelligent component 1050 can facilitate generating an XML file that includes the agents 1020 and the control logic 1030 and/or mapping tags between this XML file and the simulations 1040.”, and [Claim 1])

With regard to claim 28
wherein the industrial controller system comprises at least one of a physical industrial controller device and an emulation of an industrial controller device separate from the simulation module (Maturana (602): [Figure 5] shows a simulation component 150 (simulation module) connected to a soft controller 520 and hard controller 530 (an industrial controller system) through a common input/output 550 
    PNG
    media_image2.png
    640
    826
    media_image2.png
    Greyscale
).

Claims 22 and 27 is rejected under 35 U.S.C. 103 as being unpatentable over Maturana (602) in view of Maturana (869), and further in view of FMI for Co-Simulation, and further in view of Pang, and further in view of Kapoor et al. (US 2012/0101613) (henceforth “Kapoor”).  Maturana (602), Maturana (869), FMI for Co-Simulation, Pang and Kapoor are analogous art because they are in the same field of simulating machines used in industrial automation system, and because they solve the same problem of linking a simulated machine to an industrial controller.

With regard to claim 22, Maturana (602) in view of Maturana (869), and further in view of FMI for Co-Simulation, and further in view of Pang teaches all the elements of the parent claim, and does not appear to explicitly disclose: wherein the simulation module generates an animated visualization of a machine used in industrial automation. 

However Kapoor teaches:
generates an animated visualization of a machine used in industrial automation (Kapoor: [Paragraph 39] “In this arrangement, using conventional visualization techniques known in the graphic arts, our robot manipulator emulator module may employ view 20 to display the simulacrum of robot manipulator 16 [an animation visualization of the machine] ... As robot manipulator 16 and workcell 18 progress through their respective normal sequences of operations (preferably at less than normal speed), the responses received by the robot manipulator emulator module from the robot manipulator 16 (see, transactions 2 and 3) and the feedback received by the workcell emulator module from the workcell 18 (see, transactions 6 and 7) [utilizes the data] may be displayed in near real-time, thereby allowing the operator to observe the respective movements/operations of both the robot manipulator 16 and the workcell 18 [to generate an animated visualization of the machine]").
It would have been obvious to one of ordinary skill in the art to combine the method of integrating and synchronizing a controller (either soft or hard) with an (Kapoor: [Paragraph 39] "Using conventional user interface devices, such as keyboard 12a or any of a number of different pointing devices (not shown), the human operator is now mpowered to issue robot sequencing actions via the robot manipulator emulator module to the robot manipulator control module m[rm] (see, transaction 4) so as to effect corresponding movement of the robot manipulator 16 ... As robot manipulator 16 and workce/1 18 progress through their respective normal sequences of operations (preferably at less than normal speed), the responses received by the robot manipulator emulator module from the robot manipulator 16 (see, transactions 2 and 3) and the feedback received by the workce/1 emulator module from the workce/118 (see, transactions 6 and 7) may be displayed in near real-time, thereby allowing the operator to observe the respective movements/operations of both the robot manipulator 16 and the workce/1 18. Such an approach would be of significant value as a common sense checkpoint in the system development cycle prior to the initial conjoint operation of the robot manipulator 16 and workce/118 (see, FIG. 1 ).'').

With regard to claim 27, Maturana (602) in view of Maturana (869), and further in view of FMI for Co-Simulation, and further in view of Pang teaches all the elements of 

However Kapoor teaches: 
the simulation module is configured to simulate motion control of a robot arm (Kapoor: [Figure 4] shows a simulated robot manipulator (simulate a robot arm) 
    PNG
    media_image15.png
    945
    744
    media_image15.png
    Greyscale
, and [Figure 3] shows that robot move commands are issued (simulate motion control of a robot arm) 
    PNG
    media_image16.png
    603
    809
    media_image16.png
    Greyscale
, and [Paragraph 30] “In the illustrated embodiment 10a, module m[rm] is configured to output actions to robot manipulator 16 (illustrated as transaction 1) and to input responses, e.g., from positional sensors, imagers, proximity sensors, and the like, attached at appropriate locations proximate the several joints of the robot manipulator 16 (transaction 2).”).
It would have been obvious to one of ordinary skill in the art to combine the method of integrating and synchronizing a controller with an industrial machine disclosed by Maturana (602) in view of Maturana (869), and further in view of FMI for Co-Simulation, and further in view of Pang with the generating an animation visualization of a robot manipulator disclosed by Kapoor. One of ordinary skill in the art would have been motivated to make this modification in order to interactively view the motion of the controlled robot manipulator prior to the physical system development (Kapoor: [Paragraph 39] "Using conventional user interface devices, such as keyboard 12a or any of a number of different pointing devices (not shown), the human operator is now empowered to issue robot sequencing actions via the robot manipulator emulator module to the robot manipulator control module m[rm] (see, transaction 4) so as to effect corresponding movement of the robot manipulator 16 ... As robot manipulator 16 and workcell 18 progress through their respective normal sequences of operations (preferably at less than normal speed), the responses received by the robot manipulator emulator module from the robot manipulator 16 (see, transactions 2 and 3) and the feedback received by the workcell emulator module from the workcell 18 (see, transactions 6 and 7) may be displayed in near real-time, thereby allowing the operator to observe the respective movements/operations of both the robot manipulator 16 and the workcell 18. Such an approach would be of significant value as a common sense checkpoint in the system development cycle prior to the initial conjoint operation of the robot manipulator 16 and workcell 18 (see, FIG. 1).").

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rischar et al. (US 7447931) teaches hierarchical master and slave clocks, in combination with boundary clocks and a time synchronization component.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988.  The examiner can normally be reached on M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2129



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129